Bloodworth, J.
Only the first headnote needs elaboration. The accusation charged “ the offense of misdemeanor,” for that the accused did “ in the county and State aforesaid, with force and arms and unlawfully, make an assault upon Annie Hammond, his wife, with a certain chair, and her, the said Annie Hammond, did then and there unlawfully whip and beat with said chair.” This accusation is broad enough to cover a charge either of “ assault and *681battery ” or of “ wife beating.” It embodies all the essential elements of each of these offenses. “ Battery is the unlawful beating of another.” “ If a man shall whip, beat, or otherwise cruelly maltreat his wife, he shall be guilty of a misdemeanor.” Penal Code (1910), §§ 102, 104. There is evidence to support the allegation that the accused beat his wife with a chair; and the verdict is not contrary to law “for the reason that a man cannot be convicted of an assault, and battery on his wife.” The case of Manigault v. State, 53 Ga. 113, relied upon by counsel for plaintiff in error, is easily differentiated from this ease. In that case the accused was indicted for assault with intent to murder, and the'jury returned a verdict of “ whipping his wife,” and the Supreme Court held this verdict illegal, “ because' it is nowhere alleged in the indictment that the defendant ever assaulted or whipped his wife, or that he ever had a wife;” the crime of which the accused was convicted was not “ embraced within the terms of the indictment.” It is an elementary principle of criminal procedure that'no person can be convicted of any offense not charged in the indictment or accusation. Had the offense of wife beating been alleged in the indictment against Manigault, the verdict would have been legal. Clark v. State, 12 Ga. 350; Bard v. State, 55 Ga. 319.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.